350 S.W.3d 42 (2011)
J & A INDUSTRIES, INC., Appellant,
v.
Rodney McSPARREN and Division of Employment Security, Respondents.
No. WD 73452.
Missouri Court of Appeals, Western District.
October 4, 2011.
Katherine A. Worthington, Overland Park, KS, for Appellant.
Rodney McSparren, Independence, MO, Respondent, pro se.
Jeannie Desir Mitchell, Jefferson City, MO, for Respondent, Division of Employment Security.
Before Division One: VICTOR C. HOWARD, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
J & A Industries, Inc. appeals from an order issued by the Labor & Industrial Relations Commission ("Commission") awarding unemployment benefits to Rodney McSparren based upon a finding that he was not terminated from his employment with J & A for misconduct related to work. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not produced by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published *43 opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).